Appeal by defendant from a judgment of the County Court, Westchester County, rendered November 15, 1971, convicting him of criminally selling a dangerous drug in the third degree (3 counts) and eriminaily possessing a dangerous orug m the fourth degree (3 counts), upon a jury verdict, and sentencing him on each count to an indeterminate prison term not to exceed seven years, to run concurrently. Judgment reversed as to the sentence, on the law, and otherwise affirmed, and case remanded to the County Court for resentencing. At the time of sentencing the Narcotic Addiction Control Commission was not accepting referrals and the record does not' indicate whether the sentencing court considered the alternative sentencing provisions provided by the Penal Law (People v. Bennet, 39 A D 2d 320). Hopkins, Acting P. J., Munder, Latham, Gulotta and Benjamin, JJ., concur.